415 F.2d 1005
Mrs. Vera JOHNSON, Widow of Marshall Scott, Jr., Deceased, Plaintiff-Appellant,v.Louis A. HEYD, Sr., Criminal Sheriff, Parish of Orleans, et al., Defendants-Appellees.
No. 26836 Summary Calendar.
United States Court of Appeals Fifth Circuit.
August 27, 1969.

Earl J. Amedee, A. M. Trudeau, Jr., New Orleans, La., for appellant.
John B. Hattier, Bernard A. Horton, New Orleans, La., for appellee.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
This Court having, on July 16, 1969, 413 F.2d 1040, vacated the judgment and remanded the above-named cause to the District Court with instructions to make findings of fact as provided in Rule 52 (a) and required by Rule 41(b), Federal Rules of Civil Procedure, and


2
It now being made to appear to this Court that such findings were made by the District Court on October 9, 1968, after notice of appeal to this Court was filed by appellant on July 29, 1968, the order of this Court remanding the cause to the District Court is hereby vacated.


3
After a perusal of all the evidence in the record, we conclude that the Findings of Fact and Conclusions of Law of the trial Judge were correct, and the appellant's assertions of error are without merit.


4
The judgment is affirmed.